SCHEDULE 14A INFORMATION PROXY STATEMENT PURSUANT TO 14(a) OF THE SECURITIES EXCHANGE ACT OF 1934 (AMENDMENT NO. ) Filed by the Registrant [X] Filed by a party other than the Registrant [] Check the appropriate box: [] Preliminary Proxy Statement [] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [X] Definitive Proxy Statement [] Definitive Additional Materials [] Soliciting Material under § 240.14a-12 EVANS & SUTHERLAND COMPUTER CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required [] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price of other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction Total fee paid: [] Fee paid previously with preliminary materials [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed April 13, 2015 Dear Evans & Sutherland Shareholder: You are cordially invited to attend Evans & Sutherland’s 2015 annual meeting of shareholders to be held on Thursday, May 14, 2015, at 11:00 a.m., local time, at our principal executive offices located at 770 Komas Drive, Salt Lake City, Utah 84108. An outline of the business to be conducted at the meeting is given in the accompanying Notice of Annual Meeting of Shareholders and Proxy Statement.In addition to the matters to be voted on, there will be a report on our progress and an opportunity for shareholders to ask questions. I hope you will be able to join us.To ensure your representation at the meeting, I encourage you to vote your shares by following the voting instructions on the enclosed proxy card.Your vote is very important.Whether you own a few or many shares of stock, it is important that your shares be represented. Sincerely, David H. Bateman President and Chief Executive Officer TABLE OF CONTENTS Proposal One – Election of Directors 2 Directors 2 Board Meetings and Committees 3 Board Leadership Structure and Oversight of Risk 5 Certain Relationships and Related Party Transactions 6 Proposal Two – Ratification of Appointment of Independent Registered Public Accounting Firm 7 Proposal Three – Advisory Vote on Executive Compensation 8 Security Ownership of Certain Beneficial Owners and Management 9 Executive Compensation 10 Summary Compensation Table 10 Outstanding Equity Awards 11 Employment Contracts, Termination of Employment and Change-in-Control Arrangements 11 Summary Director Compensation Table 12 Report of the Audit Committee 13 Pre-Approval Policies and Procedures 13 Principal Accountant Fees and Services 14 Section 16(a) Beneficial Ownership Reporting Compliance 14 Shareholder Proposals 14 Communicating with the Board of Directors 15 Other Matters 15 Additional Information 15 EVANS & SUTHERLAND COMPUTER CORPORATION NOTICE OF ANNUAL MEETING OF SHAREHOLDERS May 14, 2015 TO THE SHAREHOLDERS: The annual meeting of shareholders of Evans & Sutherland Computer Corporation will be held on Thursday, May 14, 2015, at 11:00 a.m., local time, at 770 Komas Drive, Salt Lake City, Utah 84108.At the meeting, you will be asked: 1. To elect one director to the Evans & Sutherland Computer Corporation Board of Directors to serve for the term more fully described in the accompanying proxy statement; 2. To ratify the appointment of Tanner LLC as independent registered public accounting firm of Evans & Sutherland Computer Corporation for the fiscal year ending December 31, 2015; 3. To approve, on a non-binding advisory basis, the compensation paid to our named executive officers; and 4. Totransact such other business as may properly be presented at the annual meeting. The foregoing items of business are more fully described in the proxy statement accompanying this notice. If you were a shareholder of record at the close of business on April 10, 2015, you may vote at the annual meeting and any adjournment(s) thereof. We invite all shareholders to attend the meeting in person.If you attend the meeting, you may vote in person even if you previously signed and returned a proxy. FOR THE BOARD OF DIRECTORS Paul L. Dailey Chief Financial Officer and Corporate Secretary Salt Lake City, Utah April 13, 2015 IMPORTANT NOTICE REGARDING THE AVAILABILITY OF PROXY MATERIALS FOR THE 2, 2015. THE PROXY STATEMENT AND THE ANNUAL REPORT ARE AVAILABLE AT www.es.com/about/proxy/ EVANS & SUTHERLAND COMPUTER CORPORATION 770 Komas Drive Salt Lake City, Utah 84108 PROXY STATEMENT FOR THE ANNUAL MEETING OF SHAREHOLDERS GENERAL Evans & Sutherland Computer Corporation, a Utah corporation (“we,” “us,” “our,” “Evans & Sutherland” or the “Company”), is soliciting the attached proxy on behalf of its Board of Directors (the “Board” or “Board of Directors”) to be voted at the 2015 annual meeting of shareholders to be held on Thursday, May 14, 2015, at 11:00 a.m., local time, or at any adjournment or postponement thereof.The annual meeting of shareholders will be held at Evans & Sutherland’s principal executive offices located at 770 Komas Drive, Salt Lake City, Utah 84108. METHOD OF PROXY SOLICITATION These proxy solicitation materials were mailed on or about April 15, 2015 to all shareholders entitled to vote at the annual meeting. The Company will pay the cost of soliciting proxies.These costs include the expenses of preparing and delivering proxy materials for the annual meeting and reimbursement paid to brokerage firms and others for their expenses incurred in forwarding the proxy material.In addition to solicitation by mail, Evans & Sutherland’s directors, officers and employees may solicit proxies for the annual meeting by telephone, facsimile or otherwise.Directors, officers, or employees of the Company will not be additionally compensated for this solicitation but may be reimbursed for out-of-pocket expenses they incur. VOTING OF PROXIES Your shares will be voted as you direct on your submitted proxy.If you do not specify on your submitted proxy how you want to vote your shares, we will vote submitted proxies: · FOR the election of the Board of Directors’ nominee for director; · FOR ratification of the appointment of Tanner LLC as Evans & Sutherland’s independent registered public accounting firm for the fiscal year ending December 31, 2015; and · FOR the approval, on a non-binding advisory basis, of the compensation paid to our named executive officers. We do not know of any other business that may be presented at the annual meeting.If a proposal other than those listed in the notice is presented at the annual meeting, your submitted proxy gives authority to the persons named in the proxy to vote your shares on such matters at their discretion. REQUIRED VOTE Record holders of shares of Evans & Sutherland’s common stock, par value $0.20 per share, at the close of business on April 10, 2015, may vote at the annual meeting.Each shareholder has one vote for each share of common stock the shareholder owns.At the close of business on April 10, 2015, there were 11,089,199 shares of common stock outstanding. The affirmative vote of a majority of the shares of common stock present in person or represented by proxy and entitled to vote on the matter at the annual meeting is required for approval of all items being submitted to the shareholders for their consideration, except for the election of directors, which is determined by a plurality of the votes cast.Evans & Sutherland’s Amended and Restated Bylaws provide that a majority of the shares entitled to vote, represented in person or by proxy, constitutes a quorum for transaction of business.An automated system administered by Evans & Sutherland’s transfer agent tabulates the votes.Abstentions and broker non-votes are counted as present for purposes of establishing a quorum.Each is tabulated separately.Abstentions are counted as voted and broker non-votes are counted as unvoted for determining the approval of any matter submitted to the shareholders for a vote.A broker non-vote occurs when a broker votes on some matters on the proxy card but not on others because he does not have the authority to do so. 1 REVOCABILITY OF PROXIES You may revoke your proxy by giving written notice to the Corporate Secretary of Evans & Sutherland, by delivering a later proxy to the Corporate Secretary, either of which must be received prior to the annual meeting, or by attending the annual meeting and voting in person. PROPOSAL ONE ELECTION OF DIRECTORS The authorized number of directors is currently fixed at five as established by the Board of Directors pursuant to Evans & Sutherland’s Amended and Restated Bylaws.The Board is divided into three classes, currently consisting of one or two directors each, whose terms expire at successive annual meetings.At the 2015 annual meeting, the shareholders of Evans & Sutherland will elect one director to the Board of Directors.The director elected at the 2015 annual meeting of shareholders will be elected to serve for a three-year term expiring at Evans & Sutherland’s annual meeting in 2018. The nominee elected as director will continue in office until their respective successor is duly elected and qualified.The Board of Directors has nominated General James P. McCarthy, USAF (ret.) for election as director at the 2015 annual meeting.General McCarthy is designated to fill the position having a term expiring in 2018.Unless you specify otherwise, your returned proxy will be voted in favor of the Board’s nominee.In the event a nominee is unable to serve, your proxy may vote for another person nominated by the Board of Directors to fill that vacancy.The Board of Directors has no reason to believe that its nominee will be unavailable or unable to serve as director. VOTE REQUIRED A plurality of the votes cast at the annual meeting is required to elect a director. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE NOMINEE LISTED ABOVE DIRECTORS The Board of Directors has determined that all outside directors, Dr. Campbell, Mr. Pierce, General McCarthy, and Dr. Schneider, are independent within the requirements of the applicable NASDAQ listing standards.There are no family relationships among any of Evans & Sutherland’s directors or executive officers.Set forth below is the principal occupation of, and certain other information regarding, the nominee and those directors whose terms of office will continue after the annual meeting. Director Nominee – Term Ending 2018 General James P. McCarthy, USAF (ret.) has been a director of Evans & Sutherland since May 2004.General McCarthy has been teaching at the U.S. Air Force Academy since retirement in 1992 and currently is the ARDI Professor of National Security and the Director of the Institute for Information Technology Applications.General McCarthy chaired the Task Force on Operation Enduring Freedom Lessons Learned in Afghanistan and Iraq and was a member of the Defense Science Board.General McCarthy has served on the Defense Policy Board advising the Secretary of Defense, among others.General McCarthy served as director of NAVSYS Corporation from 1998 to 2007 and as a director of EADS North America from 2003-2007.The Company believes that General McCarthy’s military leadership experience and expertise with complex engineered systems including simulation displays is a valuable complement to the other directors’ qualifications.Age: 80 Directors Continuing in Office – Terms Ending 2017 Dr. William Schneider has been a director of Evans & Sutherland since May 2002.Dr. Schneider has served as the president of International Planning Services, Inc., a Washington-based international trade and finance firm, since 1986.In addition, Dr. Schneider is currently an adjunct fellow of the Hudson Institute.Dr. Schneider serves as an advisor to the U.S. government in several capacities; he is a consultant to the Departments of Defense, Energy, and State, and also serves as a Senior Fellow of the Defense Science Board in the Department of Defense. 2 Dr.Schneider is also a Member of the Department of State's Defense Trade Advisory Group.He earned his Ph.D. degree from New York University in 1968. The Company believes that Dr. Schneider’s experience with the government procurement process and commercial technology businesses will aid the Company in commercializing its technology products.Age: 73 Dr. E. Michael Campbell has been a director of Evans & Sutherland since July 2008.In January 2014, Dr. Campbell joined Sandia National Laboratory as a Senior Scientist where he will develop strategic programs in advanced energy, optical and laser technologies. From 2008 through 2013, Dr. Campbell was Director of the Energy Division of Logos Technologies.From 2000 through 2007, he held various senior management positions, most recently Executive Vice-President for Energy, at General Atomics Corporation. He was the director of Laser Programs at Lawrence Livermore National Laboratory from 1994 through 1999. He is an internationally recognized expert in lasers and their applications and in advanced energy research and development. He has won numerous awards in these fields, is a visiting Trustee of the University of Rochester Laboratory for Laser Energetics and has consulted for Schott Glass, Schafer, and Lockheed Martin Corporations. He obtained his undergraduate and advanced degrees at the University of Pennsylvania, Princeton University, and the University of Western Sydney. The Company believes that Dr.Campbell’s specific experience with laser technology and leading complex scientific development projects can help in the evaluation and strategic planning of the Company’s technology.Age: 64 Directors Continuing in Office – Terms Ending 2016 David H. Bateman was appointed President and Chief Executive Officer of Evans & Sutherland in February 2007.Mr. Bateman joined Evans & Sutherland as Director of Business Operations in May 1998. He was appointed Vice President – Business Operations in March 2000 and Interim President and Chief Executive Officer and a member of the Board of Directors in June 2006.Before joining Evans & Sutherland, Mr. Bateman was President and Chief Operating Officer of Binghamton Simulator Company.The Company believes that Mr. Bateman’s past positions with the Company and his leadership role as President and Chief Executive Officer provides the Board of Directors with a needed perspective from within the Company’s operations.Age:72 L. Tim Pierce,Chairman of the Board, has been a director of Evans & Sutherland since November 2012 and Chairman of the Board since July 2013.From January 2012 to present, Mr. Pierce has served as Executive Vice President and Chief Financial Officer for UELS, LLC, a provider of services to the energy industry.From March 2011 until December 2011, he served as Chief Financial Officer for Alliance Health Networks, Inc., an internet social networking company serving the healthcare markets.From 2009 until March 2011, Mr. Pierce provided operational assistance, capital raising support and due diligence assistance to various companies in a consulting capacity.From 2006 through 2008, Mr. Pierce held executive positions including Chief Financial Officer and Chief Operations Officer at AKQA, Inc., a global digital advertising company. From 1988 through 1998, Mr. Pierce served as Chief Financial Officer for Mrs. Fields, a specialty retailer. Prior to 1988, he worked in the audit and assurance departments of PricewaterhouseCoopers and Deloitte & Touche.Mr. Pierce earned a Bachelor of Science in Accounting from Brigham Young University and is a Certified Public Accountant (inactive).The Company believes that Mr. Pierce’s education and professional credentials combined with his financial leadership experience make him well qualified for his role as director and Chairman of the Board.Age 63 BOARD MEETINGS AND COMMITTEES It is the Board of Directors’ policy to encourage all directors to attend each annual meeting of shareholders.All directors attended the 2014 annual meeting of shareholders.In fiscal year 2014, the Board of Directors held four Board meetings either in person or telephonically.In 2014, each director attended at least 75% of the aggregate of all meetings held by the Board of Directors and all meetings held by all committees of the Board on which such director served. The Board of Directors has established three committees: the Audit Committee, the Compensation and Stock Options Committee, and the Nominating and Corporate Governance Committee. The Audit Committee operates under the Audit Committee Charter and is a separately designated standing audit committee established in accordance with Section 3(a)(58)(A) of the Exchange Act of 1934.The Audit Committee Charter can be found on Evans & Sutherland’s website, www.es.com, in the Investor Relations, Corporate Governance section.The principal functions of the Audit Committee are to: 3 · monitor the integrity of Evans & Sutherland’s financial reporting process and systems of internal controls regarding finance, accounting, and legal compliance; · monitor the independence and performance of Evans & Sutherland’s independent auditors; · provide an avenue of communication among the independent auditors, management and the Board of Directors; · encourage adherence to, and continuous improvement of, Evans & Sutherland’s policies, procedures and practices at all levels; · review areas of potential significant financial risk to Evans & Sutherland; and · monitor compliance with legal and regulatory requirements. The Audit Committee of the Board of Directors of Evans & Sutherland is composed of all four non-employee directors.The members of the Committee are L. Tim Pierce, Dr. E. Michael Campbell, Dr. William Schneider and General James P. McCarthy.The Board of Directors has determined that all members of the Audit Committee are independent within the requirements of the applicable NASDAQ listing standards. The Board of Directors has reviewed the Securities and Exchange Commission’s definition of an “audit committee financial expert,” and has determined that L. Tim Pierce qualifies as an audit committee financial expert. The Audit Committee held four meetings in 2014. The Compensation and Stock Options Committee (the “Compensation Committee”) operates under the Compensation and Stock Options Committee Charter.The Compensation and Stock Options Committee Charter can be found on Evans & Sutherland’s website, www.es.com, in the Investor Relations, Corporate Governance section.The Compensation Committee reviews compensation and benefits for Evans & Sutherland’s executives and administers the grant of stock options under Evans & Sutherland’s existing plans.Pursuant to delegated authority from the Board of Directors, David H. Bateman, as Chief Executive Officer, approves all employee salaries except for those of Evans & Sutherland’s executive officers.The Compensation Committee consists of L. Tim Pierce, Dr.E. Michael Campbell, Dr. William Schneider, and General James P. McCarthy.The Board of Directors has determined that all members of the Compensation Committee are independent within the requirements of the applicable NASDAQ listing standards. The Compensation Committee held one meeting in 2014. Additional information regarding the Compensation Committee’s process and procedures for consideration of executive and director compensation is provided in the Compensation Committee Charter. The Nominating and Corporate Governance Committee (the “Nominating Committee”) operates under the Nominating and Corporate Governance Committee Charter.The Nominating and Corporate Governance Committee Charter can be found on Evans & Sutherland’s website, www.es.com, in the Investor Relations, Corporate Governance section.The Nominating Committee makes recommendations to the Board of Directors concerning candidates for election as directors, determines the composition of the Board of Directors and its committees, assesses the Board of Directors’ effectiveness, and develops and implements Evans & Sutherland’s corporate governance guidelines. The process followed by the Nominating Committee to identify and evaluate candidates may include requests to Board members and others for recommendations, meetings from time to time to evaluate biographical information and background material relating to potential candidates and interviews of selected candidates by members of the Nominating Committee and the Board, as deemed appropriate by the Nominating Committee.The Nominating Committee is authorized to retain advisors and consultants and to compensate them for their services in identifying and evaluating potential candidates.The Nominating Committee did not retain any such advisors or consultants during 2014. Shareholders may recommend director candidates for inclusion by the Board of Directors in the slate of nominees which the Board recommends to shareholders for election.The qualifications of recommended candidates will be reviewed by the Nominating Committee.If the Board determines to nominate a shareholder-recommended candidate and recommends his or her election as a director by the shareholders, his or her name will be included in Evans & Sutherland’s proxy card for the shareholder meeting at which his or her election is recommended. Although the Nominating Committee has not established any specific minimum qualifications for director nominees, the Nominating Committee will consider properly submitted shareholder recommendations for candidates who generally have the highest personal and professional integrity, who have demonstrated exceptional ability and judgment, and who would be most effective in conjunction with other Board Members.Recommendations from shareholders concerning nominees for election as a director should be sent to: Board of Directors, Nominating and Corporate Governance Committee, Evans & Sutherland Computer Corporation, 770 Komas Dr., Salt Lake City, Utah 84108. 4 Recommendations must include the candidate’s name, business address and a description of the candidate’s background and qualifications for membership on the Board of Directors.The Nominating Committee will consider a recommendation only if appropriate biographical information and background material is provided on a timely basis. Assuming that appropriate biographical and background material is provided for candidates recommended by shareholders, the Nominating Committee will evaluate those candidates by following substantially the same process, and applying substantially the same criteria, as for candidates submitted by Board members or by other persons.In considering whether to recommend any candidate for inclusion in the Board’s slate of recommended director nominees, including candidates recommended by shareholders, the Nominating Committee will apply the criteria established by the Nominating Committee, which may include considerations such as the candidate’s integrity, business acumen, experience, diligence, conflicts of interest, and the ability to act in the interest of all shareholders.The Nominating Committee does not necessarily assign specific weights to particular criteria, and no particular criterion is necessarily applicable to all prospective nominees.Evans & Sutherland believes that the backgrounds and qualifications of the directors, considered as a group, should provide a significant composite mix of experience, knowledge and abilities that will allow the Board to fulfill its responsibilities.The Nominating Committee does not have a formal policy regarding diversity, but considers a broad range of attributes and characteristics in evaluating nominees for election to the Board of Directors. The Nominating Committee views diversity broadly to include diversity of experience, skills and viewpoint in addition to more traditional diversity concepts. The Nominating Committee’s goal is to assemble a Board of Directors that brings to the Company a variety of perspectives and skills derived from high quality business and professional experience, as well as non-business experiences and attributes. The Nominating Committee consists of L. Tim Pierce, Dr. E. Michael Campbell, Dr. William Schneider and General James P. McCarthy.The Board of Directors has determined that all members of the Nominating Committee are independent within the requirements of the applicable NASDAQ listing standards. There was one meeting of the Nominating Committee held in 2014. BOARD LEADERSHIP STRUCTURE AND OVERSIGHT OF RISK Currently, the offices of Chairman of the Board and Chief Executive Officer are separated. We have no fixed policy with respect to the separation of the offices of the Chairman of the Board and Chief Executive Officer, and the Board of Directors believes that flexibility in appointing the Chairman of the Board and Chief Executive Officer allows the Board to make such determination at times and in a manner that it believes is in the best interest of our company and its shareholders. The Board believes that having an independent Chair is currently the preferred corporate governance structure for the Company because it strikes an effective balance between management and independent leadership participation in the Board process, and allows the Chief Executive Officer to focus on the Company’s day-to-day business, while allowing the Chair to lead the Board of Directors in its primary role of review and oversight of management. Our company’s management is responsible for the day to day assessment and management of the risks we face, while our Board administers its risk oversight function directly and through the Audit Committee and the Compensation Committee. Our Chief Executive Officer and Chief Financial Officer regularly report to our Board of Directors and the relevant Committee regarding identified or potential risks. The areas of material risk to our company include strategic, operational, financial, legal and regulatory risks. Our Board of Directors regularly reviews our company’s strategies and attendant risks, and provides advice and guidance with respect to strategies to manage these risks while attaining long- and short-term goals. Financial risks, including internal controls and liquidity risk, are the purview of our Audit Committee. The Audit Committee’s review is accompanied by regular reports from management and assessments from our company’s independent accountants. In assessing legal or regulatory risks, our Board of Directors and the Audit Committee are advised by management, counsel and experts, as appropriate. The Compensation Committee is responsible for overseeing the management of risks associated with executive and employee compensation and plans, to ensure that our company’s compensation programs remain consistent and do not encourage excessive risk-taking. 5 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS In the ordinary course of business, Evans & Sutherland may engage in transactions which have the potential to create actual or perceived conflicts of interest between Evans & Sutherland and its directors and officers or their immediate family members. The Audit Committee charter requires that the Audit Committee review and approve any related party transaction or, in the alternative, that it notify and request action on the related party transaction by the full Board of Directors. While Evans & Sutherland has not adopted formal written procedures for reviewing such transactions, in deciding whether to approve a related party transaction, the Audit Committee may consider, among other things, the following factors: · information regarding the goods or services proposed to be provided, or being provided, by or to the related party; · the nature of the transaction and the costs to be incurred by Evans & Sutherland; · an analysis of the costs and benefits associated with the transaction, and a comparison of alternative goods or services available to Evans & Sutherland from unrelated parties; · an analysis of the significance of the transaction to Evans & Sutherland; · whether the transaction would be in the ordinary course of Evans & Sutherland’s business; · whether the transaction is on terms comparable to those that could be obtained in an arm’s length dealing with an unrelated third party; · whether the transaction could result in an independent director no longer being considered independent under applicable rules; and · any other matters the committee deems appropriate. After considering these and other relevant factors, the Audit Committee will either (1) approve or disapprove the related party transaction, or (2) notify and request action on the related party transaction by the full Board of Directors. The Audit Committee will not approve any related party transaction which is not on terms that it believes are fair and reasonable to Evans & Sutherland. Based on information provided by the directors and the executive officers, the Audit Committee has determined that there are no related person transactions to be reported in this Proxy Statement. 6 PROPOSAL TWO RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Tanner LLC (“Tanner”), independent registered public accounting firm, has been selected by the Audit Committee as the independent registered public accounting firm to audit the accounts and to report on the consolidated financial statements of Evans & Sutherland for the fiscal year ending December 31, 2015, and the Board of Directors recommends that the shareholders vote for ratification of such selection.Shareholder ratification of the selection of Tanner as Evans & Sutherland’s independent auditors is not required by Evans & Sutherland’s Amended and Restated Bylaws or otherwise.However, the Board of Directors is submitting the selection of Tanner for shareholder ratification as a matter of good corporate practice.Notwithstanding the selection, the Audit Committee, in its discretion, may direct the appointment of a new independent auditor at any time during the year if the Audit Committee feels that such a change would be in the best interests of Evans & Sutherland and its shareholders. Neither Tanner, nor any of its members has any financial interest, direct or indirect, in Evans & Sutherland, nor has Tanner, nor any of its members, ever been connected with Evans & Sutherland as promoter, underwriter, voting trustee, director, officer, or employee. In the event the shareholders do not ratify such appointment, the Audit Committee may reconsider its selection.Representatives of Tanner are expected to attend the annual meeting with the opportunity to make a statement if they desire to do so and are expected to be available to respond to appropriate questions. VOTE REQUIRED The affirmative vote of a majority of the common shares present at the annual meeting, in person or by proxy, is required for the ratification of the appointment of Tanner. THE BOARD OF DIRECTORS RECOMMENDS THAT SHAREHOLDERS VOTE “FOR” THE RATIFICATION OF THE APPOINTMENT OF TANNER LLC AS EVANS & SUTHERLAND’S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2015. 7 PROPOSAL THREE ADVISORY VOTE ON EXECUTIVE COMPENSATION We are asking our shareholders to cast an advisory vote on the compensation paid to our named executive officers, as disclosed in this Proxy Statement pursuant to SEC compensation disclosure rules. This proposal, commonly known as a “Say-on-Pay” proposal, gives you, as a shareholder, the opportunity to vote on our executive compensation. As an advisory vote, this proposal is not binding upon the Board or the Compensation Committee. However, our Compensation Committee, which is responsible for designing and administering our executive compensation program, values the opinions expressed by shareholders in their vote on this proposal and intends to consider the outcome of the vote when making future compensation decisions for our named executive officers. We urge shareholders to carefully read the executive compensation tables and related narrative disclosure below, which describes the executive compensation paid to our named executive officers. Our Board and our Compensation Committee believe that the compensation paid to our named executive officers, as described in this Proxy Statement, is effective in achieving our compensation objectives. Therefore, we ask our shareholders to approve the following advisory resolution at the annual meeting: “RESOLVED, that the compensation paid to the Company's named executive officers, as disclosed pursuant to the compensation disclosure rules of the SEC, including the compensation tables and narrative discussion contained in this Proxy Statement, is hereby APPROVED.” VOTE REQUIRED The affirmative vote of the holders of a majority of the shares present in person or represented by proxy and entitled to vote at the annual meeting will be required to approve, on an advisory basis, the compensation of our named executive officers as described herein. THE BOARD OF DIRECTORS RECOMMENDS AN ADVISORY VOTE “FOR” APPROVING THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. 8 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows how much of Evans & Sutherland common stock was beneficially owned as of April 3, 2015 by (i)each person who is known by Evans & Sutherland to beneficially own more than 5% of Evans & Sutherland common stock, (ii)each of Evans & Sutherland’s directors, (iii)each of Evans & Sutherland’s Named Executive Officers (as defined in the Summary Compensation Table below) and (iv)all directors and executive officers of Evans & Sutherland as a group.Unless indicated otherwise, each holder’s address is c/o Evans & Sutherland Computer Corporation, 770Komas Drive, Salt Lake City, Utah 84108. Shares Beneficially Owned Number (1) Percent (2) PRINCIPAL SHAREHOLDERS Peter R. Kellogg (3) 26.4% 48 Wall Street, 30th Fl., New York, New York 10005 Thomas R. Demas (4) 9.9% 10412 Balmoral Circle, Charlotte, NC 28210 Stuart Sternberg (5) 6.3% 85 Bellevue Avenue, Rye, New York 10580 DIRECTORS David H. Bateman (6) 3.0% William Schneider (6) * James P. McCarthy (6) * E. Michael Campbell (6) * L. Tim Pierce (6) 66,180 * OTHER NAMED EXECUTIVE OFFICERS Paul L. Dailey (6) 1.4% Kirk Johnson (6) 1.1% All directors and executive officers as a group – 9 persons (6) 8.8% *Less than one percent The number of shares beneficially owned by each person or group as of April 3, 2015 includes shares of common stock such person or group had the right to acquire on or within 60 days after that date, including, but not limited to, upon the exercise of options. To Evans & Sutherland’s knowledge, except as otherwise indicated in the footnotes to this table and subject to applicable community property laws, the shareholder named in the table has sole voting power and sole dispositive power with respect to the shares set forth opposite such shareholder’s name. For each person and group included in the table, percentage ownership is calculated by dividing the number of shares beneficially owned by such person or group as described above by the sum of the 11,089,199 shares of common stock outstanding on April 3, 2015 and the number of shares of common stock that such person or group had the right to acquire on or within 60 days of that date, including, but not limited to, upon the exercise of options. Peter R. Kellogg reported beneficial ownership of 2,923,618 shares through direct ownership on a Form 13D/A filed with the SEC by Mr.Kellogg on July 3, 2014. 9 Thomas R. Demas reported beneficial ownership of 1,103,226 shares through direct ownership of 872,182 shares and indirect ownership of 231,044 by his spouse, Wilhelmina Demas, on a Form 3 filed with the SEC by Mr. Demas on August 25, 2011. Stuart Sternberghas sole voting power and sole dispositive power as to 695,498 shares according to the Schedule13G filed with the SEC on May 31, 2007. The table includes the following shares issuable upon exercise of options that are exercisable within 60 days from April 3, 2015: David H. Bateman, 348,333; William Schneider, 46,666; James P. McCarthy, 46,666; E. Michael Campbell, 26,666; L. Tim Pierce, 13,333; Paul L. Dailey, 150,000 and Kirk Johnson, 125,833; all executive officers and directors as a group, 993,330. EXECUTIVE COMPENSATION SUMMARY COMPENSATION TABLE The table below summarizes the total compensation paid or earned for the fiscal years ended December 31, 2014 and 2013 by the Company’s Chief Executive Officer and each of its two other most highly compensated executive officers (the “Named Executive Officers”). Name and Principal Position Year Salary ($) Bonus ($) Option Awards ($) (1) All Other Compensation ($) (2) Total ($) David H. Bateman, President & $
